RESOLUCIÓN

Se ordena la reinstalación de Vidal Rodríguez Amaro al ejercicio de la abogacía solamente, dejando pendiente la reinstalación al ejercicio de la notaría hasta que la Direc-tora de la Oficina de Inspección de Notarías nos rinda un informe sobre el estado de su obra notarial.

Como parte de su informe, la Oficina de Inspección de Notarías examinará el Informe del Procurador General de 5 de marzo de 2003, escuchará al señor Rodríguez Amaro sobre el particular y nos formulará sus conclusiones y re-comendaciones en cuanto a este asunto.
Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(.Fdo.) Patricia Otón Olivieri

Secretaria del Tribunal Supremo